Citation Nr: 1011154	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure or as secondary to the 
service-connected type 2 diabetes mellitus.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision denying 
service connection for hypertension and an October 2006 
rating decision denying entitlement to TDIU.  These rating 
decisions were issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2008, the Veteran testified at a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.  

In January 2009, the Board remanded the issues currently on 
appeal to the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is shown to have had active service in the 
Republic of Vietnam.  

3.  The currently demonstrated hypertension is not shown to 
be due to herbicide exposure, or any other event or incident 
of the Veteran's period of active service; nor was 
hypertension diagnosed in service or within one year after 
separation from active service; and service-connected type 2 
diabetes mellitus is not shown to have caused or aggravated 
the hypertension.  

4.  The Veteran is presently service-connected for early 
cataracts associated with type 2 diabetes mellitus, evaluated 
as 20 percent disabling from April 11, 2005; bilateral 
hearing loss, evaluated as 20 percent disabling from April 
11, 2005; type 2 diabetes mellitus, evaluated as 20 percent 
disabling from April 11, 2005; tinnitus, evaluated as 10 
percent disabling from June 6, 2005; peripheral neuropathy of 
the right and left upper extremities and the right and left 
lower extremities, each separately evaluated as 10 percent 
disabling from October 31, 2005; and erectile dysfunction, 
evaluated as noncompensable from April 11, 2005.  A combined 
70 percent disability rating is in effect.  

5.  The evidence of record does not indicate that the 
Veteran's service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension due to disease or 
injury that was incurred in or aggravated by active service; 
nor may it be presumed to have been incurred therein; nor may 
it be presumed to be due to in-service Agent Orange exposure; 
nor is it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

With regard to his service connection claim, the RO sent the 
Veteran a letter in April 2005 advising him that to establish 
entitlement to service connection on the merits, the evidence 
must show a current disability, an injury or disability based 
on active service, and a relationship between the claimed 
disabilities and active service.  The RO also sent the 
Veteran a letter in March 2009 advising him that to establish 
entitlement to secondary service connection, the evidence 
must show a current mental or physical disability in addition 
to the service-connected disability, and that the service-
connected disability either caused or aggravated the 
additional disability.  

In connection with his claim for a TDIU, the RO sent the 
Veteran a letter in July 2006 informing him that to establish 
entitlement to a TDIU rating, the evidence must show service-
connected disability or disabilities sufficient, without 
regard to other factors, to prevent the performance of the 
mental and/or physical tasks required to get or keep 
substantially gainful employment.  Second, the letter advised 
that there must be one service-connected disability rated as 
60 percent or higher, or a combined rating of 70 percent for 
multiple service-connected disabilities, with one service-
connected disability thereof rated at least 40 percent 
disabling.  Finally the letter advised the Veteran that if he 
does not meet the percentage requirements, the service-
connected disability or disabilities must present such an 
exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical.  

In connection with both claims, the above-referenced July 
2006 and March 2009 letters advising the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

The April 2005, July 2006 and September 2009 letters also 
advised the Veteran that VA is responsible for getting 
relevant records held by any Federal agency, to include 
service records, Social Security Administration (SSA) 
records, and records from VA and other Government agencies; 
that he must provide enough information about the records to 
allow VA to request them; and that it was his responsibility 
to make sure VA received the records.

In light of these letters, the Board finds that the Veteran 
has received notice of the elements required to support his 
claims, and notice of what evidence, if any, will be obtained 
by the Veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decisions on appeal, the Board notes that the claims 
were fully developed and then readjudicated in a September 
2009 Supplemental Statement of the Case (SSOC), which was 
issued after all required notice was provided.  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  Neither in response to 
the documents cited above, nor at any other point during the 
pendency of this appeal, has the Veteran or his attorney 
informed the RO of the existence of any evidence-in addition 
to that noted below- that needs to be obtained prior to 
appellate review, or alleged any prejudice in terms of VCAA 
notification.  Shinseki v. Sanders, 129 S.Ct. 1696, 1705 
(2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains evidence from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
attorney have identified, and the file does not otherwise 
indicate, that any other VA or non-VA medical providers have 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

The record contains a Social Security Administration (SSA) 
document index, which suggests that the Veteran applied for 
SSA disability benefits.  Currently, no other SSA records are 
associated with the claims file.  The Board notes, however, 
that the document index shows that the Veteran was sent a 
notice of disapproved claim in October 2006, and that his 
request for reconsideration of that decision was denied in 
February 2007.  A remand is not required to obtain the SSA 
records, because VA is only required to obtain a copy of the 
decision granting SSA disability benefits and the supporting 
medical documentation relied upon.  See Baker v. West, 11 
Vet. App. 163 (1998).

Moreover, VA's duty to assist applies only to relevant 
records.  VA must obtain the SSA records, if either (1) there 
is an SSA decision pertaining to a medical condition related 
to the one for which the Veteran is seeking service 
connection or (2) there are specific allegations "giv[ing] 
rise to a reasonable belief" that the SSA records may 
pertain to the claimed disability.  Golz v. Shinseki, 590 
F.3d 1370 (Fed. Cir. 2010).  Here, the record does not show 
and the Veteran has not asserted that his SSA claim was 
related to his claimed hypertension or a service-connected 
disability.  Accordingly, there is no indication that the SSA 
records are pertinent to the present appeal. 

The duty to assist has also been satisfied because the 
Veteran was afforded numerous VA examinations, most recently 
in May 2008 and June 2009, in connection with his present 
claims.  The Board finds that the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his 
lay assertions and current complaints, and because they 
describe the disabilities in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no 
reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before an 
Acting Veterans Law Judge in which he presented oral argument 
in support of his claims.

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the January 2009 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999).  VA's duty to assist is 
met; thus, it is not prejudicial for the Board to proceed 
with appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

In particular the January 2009 remand directed the AMC/RO to 
send the Veteran a letter asking the Veteran to identify any 
health care providers having treatment records pertinent to 
his claim.  This was accomplished by a March 2009 letter.  In 
September 2009, the Veteran responded that he had no other 
information or evidence to submit.  The Board's January 2009 
remand also instructed the AMC/RO to schedule the Veteran for 
a VA examination to determine whether his claimed 
hypertension is etiologically related to his active service, 
to include presumed Agent Orange exposure therein.  This was 
accomplished in June 2009.  

In short, all directed action has been accomplished.  
Accordingly, further remand is not necessary.  See Stegall 
and D'Aries, both supra. 

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  

II.  Analysis

A.  Entitlement to Service Connection

The Veteran is contending that service connection is 
warranted for hypertension as secondary to the service-
connected type 2 diabetes mellitus, as due to in-service 
herbicide (Agent Orange) exposure, or as directly incurred 
during his active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
presumptive basis for certain disabilities resulting from 
exposure to an herbicide agent such as Agent Orange.  See 38 
C.F.R. §§ 3.307(a)(6).  The Secretary of Veterans Affairs has 
determined that there is a presumptive positive association 
between exposure to herbicides and the disorders listed in 
38 C.F.R. § 3.309(e).  On the other hand, the Secretary of 
Veterans Affairs has determined that there is no presumptive 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 
(1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Service connection is 
also warranted for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In other words, service connection may 
be granted for a disability found to be proximately due to, 
or the result of, a service-connected disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).

In reviewing the evidence and making its determination, the 
Board must fully consider the lay assertions of record.  A 
layperson is competent to report on the onset and continuity 
of his current symptomatology.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report on 
that of which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Board finds that service connection 
is not warranted for hypertension claimed as due to in-
service herbicide exposure.  The Veteran's service record 
shows that he served in the Republic of Vietnam during the 
Vietnam era.  Nonetheless, hypertension is not included in 
3.309(e) as a disorder for which a causal connection to 
herbicide exposure is presumed.  Therefore, VA cannot grant 
service connection for the Veteran's hypertension as 
presumptively due to herbicide exposure.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disability is, in 
fact, causally linked to such herbicide exposure.  See Brock 
v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the file contains extensive medical records 
documenting the Veteran's treatment for hypertension 
beginning with a March 1993 medication prescription for 
Lisinopril. 

In February 1997, the Veteran underwent a VA outpatient Agent 
Orange examination.  The Veteran reported having been 
recently diagnosed with hypertension by his VA physician.  
The pertinent assessment was hypertension, poorly controlled.  
Following his Agent Orange examination, the Veteran was sent 
a letter notifying him of this diagnosis and informing him 
that his problems may not be related to Agent Orange 
exposure.  

In connection with his present claim, the Veteran's claims 
file was reviewed for an opinion in June 2009.  In the 
examination report, the VA examiner started off by listing 
the health conditions presumptively recognized as due to 
herbicide exposure.  The examiner then noted that according 
to the medical records, the Veteran was first diagnosed with 
hypertension in 1996, which was 27 years following the 
Veteran's discharge.  Therefore, the VA examiner opined, 
there is no relationship at this time between the Veteran's 
hypertension and his active service, to include herbicide 
exposure.  The VA examiner explained that hypertension is not 
a recognized health condition related to herbicide exposure.  
The Board finds that the June 2009 VA examiner's opinion is 
highly probative evidence regard the relationship between the 
Veteran's currently diagnosed hypertension and his in-service 
Agent Orange exposure.  As shown, the VA examiner reviewed 
the claims file and, as explained in more detail herein 
below, was informed of the pertinent medical history.  Plus, 
the examiner listed the disorders shown to be related to 
Agent Orange exposure.  In this regard, the Board points out 
that the VA examiner listed the most recent (May 2009) 
amendment adding AL amyloidosis as a disorder presumptively 
recognized as related to Agent Orange exposure.  This shows 
that the VA examiner was fully aware of the circumstances and 
issue of the case.  Then, the VA examiner clearly articulated 
her opinion and supported her conclusion by explaining that 
hypertension is not a disorder recognized as related to Agent 
Orange exposure.  Because the VA examiner's opinion was based 
on clear conclusions supported by the pertinent factual 
premises and a reasoned analysis, the Board finds that it 
carries significant probative weight.  See Nieves-Rodriquez, 
22 Vet. App. at 304.  

Further, the VA examiner's opinion is uncontroverted medical 
evidence with regard to the issue of the relationship between 
the Veteran's hypertension and in-service herbicide exposure.  

In support of his claim, the Veteran submitted two articles 
addressing Agent Orange exposure.  The first, titled "The 
Effects of Agent Orange," contains a sidebar listing 
hypertension as a disease "linked to Agent Orange."  The 
second article, titled "Immunotoxicological Effects of Agent 
Orange Exposure to the Vietnam War Korean Veterans," 
indicates that hypertension was the most prevalent of the 
diseases "probably associated with Agent Orange exposure" 
diagnosed among Korean veterans of the Vietnam War.  

The Board has carefully reviewed these two articles in 
connection with the remaining evidence of record, but finds 
that they carry little probative value and do not outweigh 
the VA examiner's opinion.  These articles establish that 
hypertension is a possible risk of in-service Agent Orange 
exposure.  The articles, on the other hand, do not address 
whether the present Veteran's hypertension is likely related 
to his in-service Agent Orange exposure.  In fact, the first 
article discusses the health effects of Agent Orange exposure 
on people living in Vietnam (i.e., the Vietnamese).  The 
second article discusses the effects of Agent Orange exposure 
on Korean veterans of the Vietnam War, but the discussion is 
written in such equivocal language as "[t]he present study 
suggests," "our study indicates," and "[e]xposure to 
[other] toxic chemicals may . . . contribute."  In other 
words, these two articles are too general and speculative to 
prove a causal connection in the context of the present case.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

For these reasons, the Board finds that the claim of service 
connection for hypertension as due to in-service Agent Orange 
exposure must be denied.  

The Board further finds that the weight of the evidence is 
against the Veteran's claim of service connection for 
hypertension as secondary to the service-connected type 2 
diabetes mellitus.  

As shown, the Veteran was treated for high blood pressure as 
early as 1993, and he received a clinical diagnosis shortly 
before his February 1997 VA Agent Orange examination.  The 
record also includes VA outpatient treatment notes showing 
that the Veteran's type 2 diabetes mellitus was clinically 
diagnosed in March 2005.  Prior to March 2005, the VA 
outpatient treatment records include notes from December 2004 
showing that the Veteran complained of a blood sugar reading 
of 500.  Laboratory testing showed abnormal blood sugar and 
A1c results, and the Veteran's primary care provider noted 
that the Veteran was to have an appointment for diabetic 
monitoring.

In summary, the first indication of hypertension in 1993, and 
type 2 diabetes mellitus in March 2005.  

The Veteran was granted service connection for type 2 
diabetes mellitus in an August 2005 RO rating decision.  
Because the Veteran is presently diagnosed with hypertension 
and has been service-connected for type 2 diabetes mellitus, 
the first two elements of a secondary service connection 
claim -- evidence of a current disability and evidence of a 
service-connected disability - have been satisfied.  
See Wallin, 11 Vet. App. at 512.  

With regard to the causal relationship between the disorders, 
the record contains some evidence tending to support the 
Veteran's claim and some evidence weighing against his claim.  

In such situations, the Board's duty is to assess the 
credibility and probative weight of the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993).  With regard to the 
medical evidence, the Board cannot ignore or disregard any 
medical professional's opinion or conclusions.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  The Board, however, is not 
obligated to accept a physician's opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  Rather, the Board's duty 
is to assess their probative value.  See Hayes, 5 Vet. App. 
at 69.  In fact, the Board may favor one medical opinion over 
another if it offers an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A medical opinion will be considered probative if it includes 
clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (citing 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  
Accordingly, the initial inquiry in determining probative 
value is to assess whether a medical expert was fully 
informed of the pertinent factual premises (i.e., medical 
history) of the case.  A review of the claims file is not 
required, since a medical professional can also become aware 
of the relevant medical history by having treated the Veteran 
for a long period of time or through a factually accurate 
medical history reported by the Veteran.  See Nieves-
Rodriquez, 22 Vet. App. at 303-304.  

Although being fully and accurately informed of the relevant 
medical history is necessary, the most probative value of a 
medical opinion comes from its reasoning.  Accordingly, the 
next inquiry in determining probative value is whether the 
medical expert provided a fully articulated opinion supported 
by a reasoned analysis.  A medical opinion containing only 
data and conclusions is not entitled to any weight.  In fact, 
a review of the claims file does not substitute for a lack of 
a reasoned analysis.  See Nieves-Rodriquez, 22 Vet. App. at 
304.  
Therefore, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, medical opinions that are equivocal in 
nature, such as those expressed in speculative language, do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In short, a medical opinion that is a factually accurate, 
fully articulated, and based on sound reasoning carries 
significant weight.  See Nieves-Rodriquez, 22 Vet. App. at 
304.  

The evidence weighing against the Veteran's claim first 
consists of a June 2005 QTC examination.  The examiner noted 
the Veteran's history to include having been diagnosed with 
hypertension approximately 10 years prior, and having been 
diagnosed with type 2 diabetes mellitus in approximately 
April 2005.  The examiner also performed a thorough clinical 
examination and reviewed laboratory testing results.  Then, 
based on the results of the examination, the examiner 
diagnosed type 2 diabetes mellitus and hypertension.  The 
examiner also indicated that the Veteran's type 2 diabetes 
mellitus does not affect the heart or arteries and that the 
Veteran does not have any non-diabetic condition aggravated 
by the diabetes.  With regard to the etiology of the 
Veteran's hypertension, the examiner opined that it is not as 
likely as not that the Veteran's hypertension is secondary to 
his type 2 diabetes mellitus, because the hypertension 
preceded the type 2 diabetes mellitus.  

The Board finds that the June 2005 examiner's opinion is 
highly probative evidence weighing against the Veteran's 
claim.  First, the examiner was fully aware of the pertinent 
history consisting of the Veteran's hypertension diagnosis 
occurring several years prior to his type 2 diabetes mellitus 
diagnosis.  The examiner also fully and unequivocally 
articulated his opinion that the Veteran's hypertension is 
not secondary to his type 2 diabetes mellitus.  Plus, the 
examiner provided a reasoned analysis for his conclusion: the 
hypertension is not secondary to type 2 diabetes mellitus 
because hypertension was diagnosed prior to type 2 diabetes 
mellitus.  For these reasons, examiner's June 2005 opinion is 
highly probative weighing against the Veteran's claim.  See 
id.  

Also weighing against the claim is a June 2007 VA examination 
report.  Based on a thorough review of the claims file, the 
examiner noted that the VA treatment records showed a 
diagnosis of hypertension at the Veteran's February 1997 
Agent Orange examination with an indication of a recent 
diagnosis.  The VA examiner indicated that this is the 
earliest indication of hypertension. The examiner also noted 
that the first indication of type 2 diabetes mellitus is in 
the latter part of 2004 and early 2005.  The Veteran reported 
to the VA examiner that his doctors told him his high blood 
pressure was worsened due to type 2 diabetes mellitus.  

The examiner also performed a thorough clinical evaluation.  
Then, based on the results of the examination, the VA 
examiner opined that the Veteran's hypertension is not 
secondary to the service-connected type 2 diabetes mellitus, 
because the hypertension was diagnosed prior to type 2 
diabetes mellitus by at least 8 years.  Further, the examiner 
opined, there is no evidence that the Veteran's type 2 
diabetes mellitus had aggravated his hypertension in any way.  
To the contrary, the Veteran's hypertension was shown to be 
out of control prior to his type 2 diabetes mellitus 
diagnosis, and did not worsen thereafter.  

The examiner explained that a review of the claims file and 
medical records show that the Veteran's blood pressure was 
"really out of control," as indicated by the February 1997 
Agent Orange examination, prior to his type 2 diabetes 
mellitus diagnosis.  Subsequent notes also show high blood 
pressure prior to his diagnosis of type 2 diabetes mellitus, 
despite taking high doses of medication.  The examiner cited 
specific treatment notes from November 2006, February 2002, 
July 2002, April 2004, and December 2004.  An April 2005 
treatment note, which was authored soon after the Veteran's 
type 2 diabetes mellitus diagnosis, shows blood pressure 
under good control.  The examiner then noted blood pressure 
readings from January 2006, June 2006, October 2006, and May 
2007.  Based on this review, the examiner opined that he 
could find no evidence that the Veteran's blood pressure had 
worsened since the type 2 diabetes mellitus diagnosis.  The 
Veteran's current medications had been prescribed prior to 
his type 2 diabetes mellitus diagnosis, and the hypertension 
predated type 2 diabetes mellitus by 7 to 9 years.  Plus, the 
Veteran's kidney function is normal and he did not have any 
microalbumin in his urine.  

The Board finds that the June 2007 VA examiner's opinion is 
the most probative evidence with regard to the relationship 
between the Veteran's hypertension and his type 2 diabetes 
mellitus.  As indicated, the VA examiner was fully aware of 
the pertinent factual premises of the case.  In fact, the VA 
examiner cited specific treatment notes from the record 
showing the Veteran's blood pressure readings prior to and 
following his type 2 diabetes mellitus diagnosis.  Moreover, 
the VA examiner fully articulated an unequivocal opinion.  
The examiner then fully explained the reasoning for opinion 
by indicating that the Veteran's blood pressure was "out of 
control" prior to his diagnosis with type 2 diabetes 
mellitus, but under control following his type 2 diabetes 
mellitus diagnosis, plus the Veteran did not have kidney 
function tests or urinalysis supporting a conclusion that the 
Veteran's type 2 diabetes mellitus aggravated his 
hypertension.  In short, the June 2007 VA examiner's medical 
opinion is factually accurate, fully articulated, and based 
on sound reasoning.  Accordingly, it carries significant 
probative value.  See Nieves-Rodriquez, 22 Vet. App. at 304.  

The most recent medical evidence weighing against the 
Veteran's claim consists of the June 2009 VA examiner's 
opinion (cited above).  The VA examiner did not examine the 
Veteran, but thoroughly reviewed the claims file and VA 
medical records.  The examiner, accordingly, noted that the 
Veteran's hypertension was first diagnosed in 1996.  The 
examiner also noted that the Veteran was first diagnosed with 
type 2 diabetes mellitus in December 2004 with subsequent 
glucose readings greater than 200.  His blood pressure 
readings following the type 2 diabetes mellitus diagnosis, 
however, had remained stable and showed no indication that 
the hypertension has been aggravated by the type 2 diabetes 
mellitus.  Additionally, the Veteran had normal renal 
functioning without evidence of microalbuminuria, as shown by 
the laboratory tests results in the claims file and the 
Veteran's VA medical records.  

The VA examiner then opined that because the Veteran's 
hypertension predated his diagnosis of type 2 diabetes 
mellitus by 8 years and without evidence of renal disease, 
his hypertension is not likely related to his service-
connected type 2 diabetes mellitus.  In support, the VA 
examiner explained that type 2 diabetes mellitus without 
renal disease is not a well-documented cause of hypertension.  
Moreover, the VA examiner opined, there was no evidence to 
suggest that the Veteran's hypertension had been aggravated 
by type 2 diabetes mellitus.  In further support, the VA 
examiner attached a graphical representation of the Veteran's 
blood pressure readings from November 2001 to August 2008.  

The Board finds that the June 2009 VA examiner's opinion is 
also highly probative.  First, the VA examiner became aware 
of the pertinent factual premises of the case by thoroughly 
reviewing the Veteran's claims file and VA treatment record.  
This is demonstrated by the VA examiner's notation of high 
glucose readings in December 2004 and a graphical 
representation of the Veteran's blood pressure readings prior 
to and following the type 2 diabetes mellitus diagnosis.  The 
VA examiner also clearly and unequivocally stated her opinion 
that the Veteran's hypertension is not due to or aggravated 
by his type 2 diabetes mellitus.  Then, the examiner provided 
a reasoned analysis in support of her opinion: that the 
Veteran's hypertension predated his type 2 diabetes mellitus, 
that type 2 diabetes mellitus without renal disease is not a 
well-documented cause of hypertension, and that the evidence 
did not suggest aggravation of his hypertension by his type 2 
diabetes mellitus.  

In short, the June 2009 VA examiner's medical opinion, like 
that of the June 2005 and June 2007 examiners, is highly 
probative, because it is a factually accurate, fully 
articulated, and based on sound reasoning.  See Nieves-
Rodriquez, 22 Vet. App. at 304.  

The evidence tending to support the Veteran's claim includes 
a September 2005 VA outpatient record noting that the Veteran 
had a rapid heart rate that "may be" due to type 2 diabetes 
mellitus.  The Board finds, however, that this evidence has 
very little probative value.  First, the note addresses the 
Veteran's rapid heart rate but not his hypertension.  Second, 
it is addressed in speculative language.  In particular, the 
phrase "may be" also implies "may not be," which does not 
provide the degree of certainty required for medical nexus 
evidence.  See Obert v. Brown, 5 Vet. App. at 33.  

Next, the favorable evidence consists of a May 2006 VA 
treatment record noting "HBP linked to AODM [adult onset 
diabetes]."  The Board finds that this treatment note  is of 
little probative value.  To the extent it suggests that there 
is a general causal relationship between the Veteran's 
hypertension and type 2 diabetes mellitus, the note does not 
specify how the disorders are linked.  In other words, the 
note could mean that the Veteran's type 2 diabetes mellitus 
aggravates his hypertension or that his hypertension 
aggravates his type 2 diabetes mellitus.  Without being more 
specific, the Board finds that this note is too inconclusive 
to constitute probative evidence supporting the Veteran's 
claim.  See id.; see also Miller v. West, 11 Vet. App. 345, 
348 (1998).  

Finally, the record shows that the Veteran underwent another 
examination in May 2008 in connection with an increased 
rating claim for the service-connected type 2 diabetes 
mellitus.  The examiner did not have the claims file for 
review, but noted a pertinent medical history as reported by 
the Veteran including his diagnosis of type 2 diabetes 
mellitus 3 years prior with a history of hypertension for 10 
years.  The examiner also performed a thorough clinical 
evaluation and reviewed results of laboratory testing.  Then, 
based on the results of the examination, the examiner 
diagnosed type 2 diabetes mellitus and hypertension.  The 
examiner also opined that the Veteran's essential 
hypertension is aggravated by type 2 diabetes mellitus 
because vascular disease and hypertension are known to be 
aggravated by type 2 diabetes mellitus.  The examiner went on 
to state that the Veteran had no secondary complications 
related to the peripheral arteries, and he did not have a 
non-diabetic condition aggravated by type 2 diabetes 
mellitus.  

The Board finds that the May 2008 examiner's opinion carries 
some probative value in support of the Veteran's claim.  The 
probative value of the opinion, however, is significantly 
diminished because the examiner provided contradictory 
conclusions.  In particular, the examiner initially stated 
that the Veteran's hypertension was aggravated by his type 2 
diabetes mellitus, but then contradicted this conclusion by 
stating that the Veteran had no non-diabetic conditions, 
including complications relating to the peripheral arteries, 
aggravated by his type 2 diabetes mellitus.  

Furthermore, whereas the June 2005, June 2007, and June 2009 
examiners based their opinions on the specific medical 
history of the Veteran's case, the May 2008 examiner simply 
indicated that the Veteran's hypertension is aggravated by 
his type 2 diabetes mellitus because vascular disease and 
hypertension are known to be aggravated by type 2 diabetes 
mellitus.  The examiner did not appear to base his opinion on 
the specific facts of this Veteran's case, which 
significantly diminishes the probative value of his opinion.  
See Nieves-Rodriquez, 22 Vet. App. at 304.  

In summary, the most probative medical evidence, which 
consists of the June 2005, June 2007, and June 2009 VA 
examiner's opinions, weighs against the Veteran's claim.  

The Board has also carefully considered the lay assertions of 
record.  The Veteran wrote in a May 2006 statement that his 
hypertension has been aggravated by his service-connected 
type 2 diabetes mellitus.  Also, the Veteran's mother 
testified at his Board hearing that the Veteran's type 2 
diabetes mellitus was present earlier than 2005.  The 
assertions regard the Veteran's symptoms are credible and 
competent evidence in support of his claim.  See Layno, 6 
Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  

The Board finds, however, that these assertions are not 
competent evidence and are outweighed by the highly probative 
medical opinions indicated above.  First, the diagnosis of 
type 2 diabetes mellitus and the causal relationship between 
hypertension and type 2 diabetes mellitus are not medical 
questions capable of lay observation, and are not otherwise 
the type of medical questions for which lay evidence is 
competent evidence.  Further, the Veteran has not identified 
a competent medical opinion establishing that his 
hypertension is caused or aggravated by his service-connected 
type 2 diabetes mellitus.  Finally, except as indicated, the 
record contains no contemporaneous descriptions of his 
symptomatology supporting a later medical professional's 
diagnosis or etiology opinion.  For these reasons, the lay 
statements of the Veteran and his mother do not constitute 
competent medical evidence supporting his claim.  See 
Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the most probative evidence weighs against the 
Veteran's claim of service connection for hypertension as 
secondary to his service-connected type 2 diabetes mellitus.  
Accordingly, the claim must be denied.  

The Veteran has also indicated that service connection on a 
direct basis is warranted for hypertension.  

In this regard, the service treatment record (STR) documents 
no complaints, findings, or diagnosis related to 
hypertension.  In fact, his blood pressure at discharge in 
February 1969 was 116/74.  Rather, as the June 2009 VA 
examiner pointed out (see above), the Veteran was not 
diagnosed with hypertension until approximately 27 years 
after his discharge from active service, well beyond the one-
year presumptive period for service connection for a chronic 
disease.  This passage of many years between discharge from 
active service and the diagnosis of his hypertension is 
evidence weighing against his claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Nor is there any evidence establishing that the disorder was, 
in fact, incurred during his active service.  See Velez v. 
West, 11 Vet. App. 148, 152 (1998) (holding that service 
connection may be established if the evidence demonstrates 
that a disability diagnosed many years after a veteran's 
discharge was in fact "incurred" during service, or by 
evidence that a presumption period applies).  

To the contrary, the VA examiner, in addressing this issue, 
opined that there is no relationship at this time between the 
Veteran's hypertension and his active service.  The 
examiner's opinion, in this regard, is uncontroverted.  

Additionally, the Veteran has not indicated that he has had 
symptoms of hypertension continuously since his discharge.  
He has also not identified a contemporaneous medical opinion 
relating his hypertension to his active service, and the 
record contains no contemporaneous descriptions supporting a 
later medical professional's diagnosis or etiology opinion.  
Accordingly, the Veteran's lay statements do not constitute 
competent evidence supporting his claim of service connection 
for hypertension on a direct basis.  See Davidson, 581 F.3d 
at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for hypertension.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Entitlement to a TDIU

The Veteran is also contending that a TDIU should be granted.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a) 
(2009). 
 
Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  See 
38 C.F.R. § 4.16 (2009).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment." 38 C.F.R. § 4.16(a) (2009).  The Court noted 
the following standard announced by the United States Court 
of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975): It is clear that the 
claimant need not be a total "basket case" before the 
courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at 
in a practical manner, and mere theoretical ability to engage 
in substantial gainful employment is not a sufficient basis 
to deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant. 
 
A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 
 
In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  The central inquiry 
is "whether the Veteran's service connected disabilities 
alone are of sufficient severity to produce 
unemployability."  See Hatlestad, 5 Vet. App. at 529 (1993).  

As indicated, a TDIU may be awarded on either a schedular 
basis or an extraschedular basis.  Here, only the schedular 
basis need be considered.  In particular, the Veteran is 
presently service-connected for early cataracts associated 
with type 2 diabetes mellitus, evaluated as 20 percent 
disabling from April 11, 2005; bilateral hearing loss, 
evaluated as 20 percent disabling from April 11, 2005; type 2 
diabetes mellitus, evaluated as 20 percent disabling from 
April 11, 2005; tinnitus, evaluated as 10 percent disabling 
from June 6, 2005; peripheral neuropathy of the right and 
left upper extremities and the right and left lower 
extremities, each separately evaluated as 10 percent 
disabling from October 31, 2005; and erectile dysfunction, 
evaluated as noncompensable from April 11, 2005.

A combined 70 percent disability rating is in effect.  The 
Board notes that the service-connected early cataracts and 
the peripheral neuropathy of the bilateral upper and lower 
extremities result from the Veteran's service-connected type 
2 diabetes mellitus.  In other words, a common etiology.  See 
38 C.F.R. § 4.16(a). The combined rating of the disorders, 
including the service-connected type 2 diabetes mellitus, is 
60 percent.  Therefore, the Veteran meets the schedular 
requirement of one disability rated as 40 percent with the 
combined disability rating at 70 percent.

The determinative issue then becomes whether the Veteran's 
service-connected disabilities, alone, render him incapable 
of securing or maintaining substantially gainful employment.  

The Board has considered all pertinent evidence of record 
dating within one year of the Veteran's June 2006 TDIU claim.  

The Board notes at the outset that the Veteran's attorney 
argued in a January 2009 brief that according to 38 C.F.R. 
§ 4.16(a), the Veteran's nonservice-connected disabilities 
may not taken into consideration at all once a Veteran meets 
the schedular criteria.  Rather, she contends, the 
nonservice-connected disabilities must be ignored as soon as 
he meets the schedular criteria.  In short, it appears, she 
is arguing that a TDIU must be granted once a Veteran meets 
the schedular criteria.  

The Board notes, to the contrary, that the provisions of 
38 C.F.R. § 4.16(a) specify that a veteran's nonservice-
connected disabilities will be disregarded only where the 
schedular criteria are satisfied "and in the judgment of the 
rating agency [his] service-connected disabilities render the 
Veteran unemployable" [emphasis added].  In other words, all 
nonservice-connected disabilities will be ignored only where 
it is shown that the service-connected disabilities are 
sufficient by themselves to render a veteran unemployable.  
See, e.g., Hatlestad, 5 Vet. App. at 529.  

Here, the Veteran submitted a claim in June 2006 indicating 
that he last worked as a janitor for 20 hours/week from 1995 
to 1996.  During his Board hearing, the Veteran testified 
that he retired in 1999 due to a back condition.  His back 
got so bad he did not seek a new job after he retired in 
1999.  With regard to his service-connected symptomatology, 
the Veteran testified that his service-connected type 2 
diabetes mellitus currently made his day-to-day life 
miserable.  His feet and hands burned, he had bad eyesight, 
and he had trouble gripping due to feeling like he was 
wearing gloves.  He also had urinary frequency; he had wet 
himself if not close enough to a restroom; and he went 20 to 
25 times per day.  The problem actually got better, he 
indicated, after he got his blood sugar under control, 
because he previously went to the restroom up to 100 times 
per day.  

The Veteran's mother also testified that the Veteran had 
lived with her for 11 years since he stopped working.  As 
such, she had noticed his symptoms of going to the bathroom a 
lot.  Plus, he would get real weak, and she had to sometimes 
help the Veteran get up or read something.  And, he did not 
help with chores.  She explained, for instance, that his back 
is too bad to wash dishes.  

In further support of his claim, the Veteran submitted a 
statement signed by nine family members in September 2006.  
They wrote that the Veteran is unable to work due to a spine 
condition, including degenerative disc disease with severe 
pain.  He also had short-term memory loss, bilateral knee 
pain, shoulder and neck pain, macular degeneration, including 
blind spots.  He cannot get or keep a job due to these 
disorders.  

The medical evidence includes the June 2005 QTC examination 
report (cited above).  With regards to the Veteran's service-
connected symptomatology, the examiner noted that the Veteran 
had numerous complaints he related to type 2 diabetes 
mellitus, including urinary frequency and bowel dysfunction, 
plus vision problems and skin problems for 3 years.  The 
examiner indicated that there was no functional impairment 
resulting from the condition; the Veteran was not working 
when he developed the condition.  The examiner reiterated at 
the end of the opinion that the Veteran's service-connected 
type 2 diabetes mellitus does not cause any restriction in 
his activities.  

The Veteran also underwent a QTC hearing loss examination in 
June 2005.  Based on the results of the examination, the 
examiner diagnosed hearing loss and tinnitus, but then opined 
that there was no functional impairment, and the Veteran had 
not lost any time from work due to the conditions.  

During his June 2007 VA examination (cited above), the 
Veteran reported that he stopped working in 1999 due to a 
spine problem.  

Also, during his May 2008 QTC evaluation of type 2 diabetes 
mellitus (cited above), the Veteran reported that his only 
functional impairment related to type 2 diabetes mellitus was 
fatigue.  The examiner opined that the Veteran's type 2 
diabetes mellitus does not cause any restriction of 
activities and there was no effect of the condition on the 
Veteran's usual occupation.  There were no effects on the 
Veteran's activities of daily living (ADLs). 

The record on appeal also contains extensive VA and non-VA 
treatment notes showing complaints related to the Veteran's 
service-connected and nonservice-connected disabilities.  The 
VA treatment records during the period of appellate review do 
not address the Veteran's employability.  The Board will 
point out, however, a February 2008 VA nursing note 
indicating that the Veteran complained of pain in his 
shoulder and back, which interfered with his ADLs, mood, 
sleep, and mobility.

Based upon a careful review, the Board finds that the 
evidence does not demonstrate that the Veteran's service-
connected disabilities, alone, render him unable to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  Rather, the record, including the assertions of 
the Veteran, his mother, and nine family members, shows that 
his unemployability is due to primarily to his spine 
disorder, plus his other nonservice-connected physical 
limitations.  

Therefore, based on the above analysis, the Board concludes 
that the Veteran's claim for a TDIU must be denied on a 
schedular basis.

Furthermore, 38 C.F.R. § 4.16 (b) does not have to be 
addressed by the Board in the instant case.  This is because 
38 C.F.R. § 4.16 (a) is applicable to the Veteran's service-
connected disabilities for consideration of a TDIU.  See 
Stevenson v. West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 
Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. App. 
317 (1994) ("section 4.16(b) of title 38, Code of Federal 
Regulations, provides a discretionary authority for a TDIU 
rating in cases where § 4.16(a) does not apply." (Emphasis 
added)).  Therefore, the matter of the Veteran's entitlement 
to a TDIU does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 
38 C.F.R. § 4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU on both a schedular and 
extraschedular basis.  The benefit sought on appeal is 
accordingly denied. 




ORDER

Service connection for hypertension, to include as due to 
herbicide exposure or as secondary to the service-connected 
type 2 diabetes mellitus, is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


